                Case 1:19-cv-12564-MBB Document 1-10 Filed 12/23/19 Page 1 of 3




                                                                                  November 7, 2019

      Via Electronic Mail

      Freedom of Information Act Office
      U.S. Immigration and Customs Enforcement
      500 12th Street, SW, Stop 5009
      Washington, D.C. 20536-5009
      ice-foia@dhs.gov

                    Re:         FOIA Request Case No. 2020-ICFO-06994

      To whom it may concern:

             On October 16, 2019, the American Civil Liberties Union of Massachusetts
      (the “ACLUM”) and Lawyers for Civil Rights Boston (“LCR”) submitted a request
      (the “Request”) pursuant to the Freedom of Information Act (“FOIA”), 5 U.S.C. §
      552. The Request sought five categories of records concerning the Warrant Service
      Officer (“WSO”) program, which was announced by U.S. Immigration and Customs
      Enforcement (“ICE”) earlier this year.1 The requested categories of records were:

               1. ICE’s policies, procedures, instructions, and other guidance for the WSO
                  program.

               2. All Memoranda of Agreement and other contracts executed by ICE in
                  connection with WSO program, including with any state or local
                  government entity.2

               3. All communications and correspondence, including without limitation
                  electronic mail, between ICE and any state or local governmental entity
                  located in Massachusetts concerning the WSO program.



1
    https://www.ice.gov/news/releases/ice-launches-program-strengthen-immigration-enforcement

2
 The Request defined the term “state or local government entity” to mean any state agency, any state court
system, any sheriff’s department, any municipality, and/or any state or local police department, and all
components and subdivisions thereof.
                   Case 1:19-cv-12564-MBB Document 1-10 Filed 12/23/19 Page 2 of 3
          Freedom of Information Act Office
          November 7, 2019

                  4. All records concerning the implementation of the WSO program in
                     Massachusetts, including without limitation: (a) records concerning the
                     number of people detained or arrested in Massachusetts in connection
                     with the program; and (b) records documenting any payments made to
                     any state or local government entity in Massachusetts in connection with
                     the program.

                  5. Any record containing an analysis of the legal basis for and/or legality of
                     the WSO program, including without limitation: (a) any analysis of the
                     authorization for the program under any federal statute or appropriation;
                     and (b) any analysis of the legality of any state or local government
                     entity’s participation in the program under state, federal, or local law.

                 On November 6, 2019, ICE sent an email designating the Request as Case
          Number 2020-ICFO-06994. The email further stated that, pursuant to 6 C.F.R. §
          5.3(b), ICE “determined that [the Request] is too broad in scope, did not specifically
          identify the records which you are seeking, or only posed questions to the agency.”
          The email stated that “[w]henever possible, a request should include specific
          information about each record sought, such as the date, title or name, author,
          recipients, and subject matter of the records, if known, or the ICE program office
          you believe created and/or controls the record.” The email further stated that “this
          action is not a denial of your request,” and requested that ACLUM and LCR
          “resubmit [the Request] containing a reasonable description of the records” sought.

                 ACLUM and LCR will not resubmit the Request. The cited regulation
          requires that requesters “describe the records sought in sufficient detail to enable
          DHS personnel to locate them with a reasonable amount of effort.” 6 C.F.R. §
          5.3(b). “A reasonable description contains sufficient information to permit an
          organized, non-random search for records based on the component’s filing
          arrangements and existing retrieval systems.” Id. Here, ACLUM and LCR have
          requested contracts, policies, procedures, communications, and other records
          concerning the formulation and implementation of a specific new program, which
          ICE itself recently announced. It appears that ICE’s record-keeping system
          designates which records pertain to this program—for example, ICE’s public roster
          of Section 287(g) agreements now lists (but does not provide copies of) several
          contracts specifically identified as “Warrant Service Officer” agreements.3 To the
          extent certain records, such as e-mail communications, are not designated in this
          manner, they can be readily retrieved via the use of search terms, which we would
          be happy to discuss with your office.

                 Further, in an effort to accelerate this process, we have made a search of
          ICE’s website for the additional information requested by the November 6, 2019 e-
          mail, but it appears to us the ICE has not yet publicly disclosed the “date, title or
          name, author, [or] recipients” of any of the requested records, nor does it appear
          that ICE has publicly identified the particular program office that created or

3
    https://www.ice.gov/287g#signedMOA
       Case 1:19-cv-12564-MBB Document 1-10 Filed 12/23/19 Page 3 of 3
Freedom of Information Act Office
November 7, 2019

controls these records. The only relevant additional information we have located is
the list of “Warrant Service Officer”-type contracts contained on ICE’s public roster
of Section 287(g) agreements, which is available at
https://www.ice.gov/287g#signedMOA. It consequently appears to us that the
additional categories of information requested by ICE’s November 6, 2019 e-mail
are non-public and solely within ICE’s control, and we regrettably cannot provide
them.

      Accordingly, for all the foregoing reasons, the Request adequately describes
the requested records, and ACLUM and LCR respectfully request that ICE
determine immediately whether it will comply with the Request and produce
forthwith all responsive records.

      Thank you for your prompt attention to this matter. We reserve all rights.


      Sincerely,

      /s/ Daniel L. McFadden                         /s/ Oren Nimni
      Daniel L. McFadden                             Oren Nimni
      Staff Attorney                                 Staff Attorney
      ACLU of Massachusetts                          Lawyers for Civil Rights
